Case 2:85-cv-04544-DMG-AGR Document 761 Filed 04/09/20 Page 1 of 7 Page ID #:36245



     1   CENTER FOR HUMAN RIGHTS &
     2   CONSTITUTIONAL LAW
         Peter A. Schey (Cal. Bar No. 58232)
     3   Carlos Holguín (Cal. Bar No. 90754)
     4   256 South Occidental Boulevard
         Los Angeles, CA 90057
     5   Telephone: (213) 388-8693
     6   Facsimile: (213) 386-9484
         Email:pschey@centerforhumanrights.org
     7         crholguin@centerforhumanrights.org
     8
     9   Listing continues on next page
    10   Attorneys for Plaintiffs
    11
    12                           UNITED STATES DISTRICT COURT
    13                         CENTRAL DISTRICT OF CALIFORNIA
    14                                    WESTERN DIVISION
    15
    16   Jenny Lisette Flores., et al.,             Case No. CV 85-4544-DMG-AGRx
    17                    Plaintiffs,               PLAINTIFFS’ SUPPLEMENTAL
    18                                              EXHIBITS IN SUPPORT OF THE
               v.                                   CORRECTED REPLY BRIEF, ECF
    19                                              NO. 759
         William Barr, Attorney General of the
    20   United States, et al.,
                                                    Hearing: April 10, 2020
    21                                              Time: 10:00 a.m.
                          Defendants.
    22
                                                    [HON. DOLLY M. GEE]
    23
    24
    25
    26
    27
    28

                                                         PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                               OF PRELIMINARY INJUNCTION
                                                                                 CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 761 Filed 04/09/20 Page 2 of 7 Page ID #:36246



     1
         UNIVERSITY OF CALIFORNIA DAVIS
     2   SCHOOL OF LAW
     3   Immigration Law Clinic
         Jonathan P. Mulligan (803383)
     4   Holly S. Cooper (197626)
         One Shields Avenue, TB 30
     5
         Davis, CA 95616
     6   Telephone: (530) 754-4833
         Email: hscooper@ucdavis.edu
     7
     8   NATIONAL CENTER FOR YOUTH LAW
         Leecia Welch (208741)
     9   Neha Desai (CAL. RLSA NO. 803161)
    10   Poonam Juneja (300848)
         Freya Pitts (295878)
    11   1212 Broadway, Suite 600
    12   Oakland, CA 94612
         Telephone: (510) 835-8098
    13
         Email: lwelch@youthlaw.org
    14          ndesai@youthlaw.org
                 pjuneja@youthlaw.org
    15
                fpitts@youthlaw.org
    16
         USF SCHOOL OF LAW IMMIGRATION CLINIC
    17    Bill Ong Hing (Cal. Bar No. 61513)
    18    2130 Fulton Street
          San Francisco, CA 94117-1080
    19    Telephone: (415) 422-4475
    20    Email: bhing@usfca.edu

    21   LA RAZA CENTRO LEGAL, INC.
         Stephen Rosenbaum (Cal. Bar No. 98634)
    22
         474 Valencia Street, #295
    23   San Francisco, CA 94103
         Telephone: (415) 575-3500
    24
    25   THE LAW FOUNDATION OF SILICON VALLEY
         LEGAL ADVOCATES FOR CHILDREN AND YOUTH
    26
         Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
    27   Katherine H. Manning (Cal. Bar No. 229233)
    28   Annette Kirkham (Cal. Bar No. 217958)
         4 North Second Street, Suite 1300
                                                      PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                            -1-                             OF PRELIMINARY INJUNCTION
                                                                              CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 761 Filed 04/09/20 Page 3 of 7 Page ID #:36247



     1   San Jose, CA 95113
         Telephone: (408) 280-2437
     2   Email: kate.manning@lawfoundation.org
     3   Of counsel:
     4
         ALDEA - THE PEOPLE’S JUSTICE CENTER
     5   Bridget Cambria
         532 Walnut Street
     6
         Reading, PA 19601
     7   Phone: (484) 877-8002
         Fax: (484) 926-2032
     8
         Email: bridget.cambria@cambriaklinelaw.com
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                              2       PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                            OF PRELIMINARY INJUNCTION
                                                                              CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 761 Filed 04/09/20 Page 4 of 7 Page ID #:36248



     1         On April 8, 2020, Plaintiffs filed their Corrected Reply to Defendants’

     2   Opposition to Ex Parte Application for Temporary Restraining Order and Order to
     3
         Show Cause re Preliminary Injunction. Because of the continuously-evolving
     4
     5   situation, Plaintiffs now hereby file eight supplemental exhibits to their initial Reply
     6   (Dkt. 759).
     7
                           Exhibit Index to Plaintiffs’ Reply [Doc. # 759]
     8
     9    Exhibit No.                         Exhibit Description
              A       Declaration of Charles J. Vernon, regarding length of time it
    10                takes to decide an appeal before the Board of Immigration
    11                Appeals, dated March 10, 2020.
              B       Declaration of Dr. Amy J. Cohen, regarding arbitrary delays in
    12                release of children from ORR causing harm and health concerns
    13                in COVID-19 context, dated April 6, 2020.
              C       Declaration of Claudia R. Cubas, regarding ORR’s blanket no-
    14
                      release policy for children with removal orders, dated April 7,
    15                2020.
              D       Declaration of Anthony Enriquez, regarding current state of
    16
                      class members in several ORR facilities in New York State, dated
    17                April 7, 2020.
    18        E       Declaration of Elisa Gahng, regarding current state of class
                      members detained in Cayuga Centers (ORR facilities) in New
    19                York City, dated April 7, 2020.
    20        F       OIL Letter in Flores, et al., v. Sessions et al., No. CV 85-4544
                      DMG (AGRx), dated September 12, 2017.
    21        G       Declaration of Dr. Julie DeAun Graves, rebuttal to Defendants’
    22                Supplemental Response to Plaintiffs’ Request for a Temporary
                      Restraining Order and Preliminary Injunction (Dkt. 746) and
    23                Exhibit I (ORR Field Guidance) (Dkt. 746-11), dated April 7,
    24                2020.
              H       Declaration of Hannah P. Flamm, regarding current state of
    25                class members detained in The Children’s Village and Abbott
    26                House (ORR facilities) in New York, dated April 8, 2020.
               I      Declaration of Erin Maxwell, regarding the experience of a
    27                pregnant unaccompanied child being held at Bethany Christian
    28

                                                    3         PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                    OF PRELIMINARY INJUNCTION
                                                                                      CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 761 Filed 04/09/20 Page 5 of 7 Page ID #:36249



     1                 Services shelter (ORR Facility) in Modesto, California, dated
                       April 7, 2020.
     2         J       Declaration of Porfirio Tzoc Paau, regarding attempts to
     3                 reunify with his nephew being detained at Children’s Village
                       (ORR Facility) in New York, dated April 7, 2020.
     4         K       Declaration of Maria J. Bocanegra, regarding current
     5                 experiences and observations working with unaccompanied
                       migrant youth detained at BCFS Baytown (ORR Facility), dated
     6                 April 8, 2020.
     7         L       Declaration of Dr. Katherine Peeler, rebuttal declaration to
                       Defendant’s Declarations filed by Mr. Michael Sheridan, Mr.
     8                 Christopher George, and Ms. Melissa Harper, dated April 8,
     9                 2020.
              M        Declaration of Dr. Craig W. Haney, regarding COVID-19 risks
    10
                       in congregate settings, including immigration detention centers,
    11                 dated April 8, 2020.
               N       Declaration of Bridget Cambria, regarding current status of
    12
                       class members in Berks Family Detention Center (ICE Facility),
    13                 dated April 7, 2020.
    14
    15
    16
                           Supplemental Exhibits Filed April 9, 2020
    17
    18    Exhibit No.                         Exhibit Description
              O       Declaration of Shalyn Fluharty, regarding current status of class
    19                members in South Texas Family Residential Center (ICE
    20                Facility), dated April 8, 2020.

    21                 Exhibits B-G in support of Shalyn Fluharty’s Declaration
    22                 attached. Plaintiffs will seek to file Shalyn Fluharty’s Exhibit A
                       under seal as Exhibit P.
    23         P       Exhibit A in Support of Declaration of Shalyn Fluharty,
    24                 emails to ICE on 3/31/20 and 4/2/20 regarding release request
                       pursuant to Judge Gee and Judge Boasberg Orders, including
    25                 names of class members who have been detained for more than
    26                 20 days in ICE custody. –– Seeking Leave to File Under Seal
               Q       Declaration of D.A.M., regarding her current detention, as well
    27                 as the detention of her minor child, Y.H.A., at South Texas
    28                 Family Residential Center (ICE Facility), dated April 8, 2020.

                                                4          PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                 OF PRELIMINARY INJUNCTION
                                                                                   CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 761 Filed 04/09/20 Page 6 of 7 Page ID #:36250



     1         R       Declaration of M.A.R., regarding her current detention, as well
                       as the detention of her minor child, S.R.S., at South Texas Family
     2                 Residential Center (ICE Facility), dated April 3, 2020.
     3         S       Declaration of M.J.P., regarding her current detention, as well as
                       the detention of her three minor children, A.M.P., A.P.P., and
     4                 C.P.P., at South Texas Family Residential Center (ICE Facility),
     5                 dated April 8, 2020.
               T       Declaration of G.M.M., regarding her detention, as well as the
     6                 detention of her mother M.A.M., at South Texas Family
     7                 Residential Center (ICE Facility), dated April 3, 2020.
               U       Declaration of Ricardo de Anda, regarding unnecessary
     8                 detention of a Category 3 child at BCFS Fairfield (ORR Facility),
     9                 dated April 8, 2020.
               V       Declaration of Andrea Meza, regarding current status of class
    10
                       members in Karnes Family Detention Center (ICE Facility), dated
    11                 April 9, 2020.
    12
    13   Dated: April 9, 2020         CENTER FOR HUMAN RIGHTS AND
                                      CONSTITUTIONAL LAW
    14
                                      Peter A. Schey
    15                                Carlos R. Holguin
    16
                                      USF SCHOOL OF LAW IMMIGRATION CLINIC
    17                                Bill Ong Hing
    18
                                      LA RAZA CENTRO LEGAL, INC.
    19                                Stephen Rosenbaum
    20
                                      UNIVERSITY OF CALIFORNIA DAVIS
    21                                SCHOOL OF LAW
    22                                Immigration Law Clinic
                                      Holly S. Cooper
    23                                Jonathan P. Mulligan
    24
                                      NATIONAL CENTER FOR YOUTH LAW
    25                                Leecia Welch
    26                                Neha Desai
                                      Poonam Juneja
    27                                Freya Pitts
    28

                                                5        PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                               OF PRELIMINARY INJUNCTION
                                                                                 CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 761 Filed 04/09/20 Page 7 of 7 Page ID #:36251



     1                               THE LAW FOUNDATION OF SILICON VALLEY
                                     Jennifer Kelleher Cloyd
     2                               Katherine H. Manning
     3                               Annette Kirkham

     4
     5                               Of counsel:
     6                               ALDEA - THE PEOPLE’S JUSTICE CENTER
     7                               Bridget Cambria
     8
                                           /s/ Leecia Welch
     9                                     Leecia Welch
                                           Attorneys for Plaintiffs
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                              6         PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                              OF PRELIMINARY INJUNCTION
                                                                                CV 85-4544-DMG-AGRX
